Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit granted, limited to question (2) presented by the petition for the writ, which reads as follows:
“(2) Whether in a prosecution under a felony indictment for tax evasion under Section 145 (b) of the 1939 *911Internal Revenue Code, the trial court is required by Rule 31 of the Federal Rules of Criminal Procedure to give a requested misdemeanor instruction under Section 3616 (a) of the 1939 Internal Revenue Code, and thus allow the jury to determine whether defendant committed the greater or lesser offense.”
Stanley M. Rosenblum and Mark M. Hennelly for petitioner. Solicitor General Sobeloff, Assistant Attorney General Holland, Ellis N. Slack and Dickinson Thatcher for the United States.